NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0562-19T2

SURAIYA BEGUM,

          Plaintiff-Respondent,

v.

SENTHILKUMAR PALANISAMY
HEWITT, a/k/a SENTHIL
KUMAR PALANISAMY,

          Defendant-Appellant,
and

KATHRYN HEWITT,

     Defendant.
______________________________

                   Submitted October 13, 2020 ‒ Decided November 16, 2020

                   Before Judges Currier and Gooden Brown

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Camden County,
                   Docket No. FM-04-0760-15.

                   Senthilkumar Palanisamy Hewitt, appellant pro se.
              Freidel & Kramer, PC, attorneys for respondent (Talbot
              B. Kramer Jr., on the brief).

PER CURIAM

        In this post-judgment matter, defendant/father appeals from a September

20, 2019 Family Part order denying him reconsideration of a June 4, 2019 order,

addressing custody, parenting time, and related issues pertaining to his daughter,

Alexis1, and awarding plaintiff/mother counsel fees. We affirm.

        We glean these facts from the record. After the parties married in India,

plaintiff, a citizen and resident of Singapore, gave birth to Alexis in October,

2014, in the United States, where defendant, who was born in India, was

residing.2 Although the parties dispute the underlying circumstances of the

marriage,3 the marriage was annulled on October 8, 2015, by entry of a consent


1
  As the compelling interest of protecting the child's privacy outweighs the
Judiciary's commitment to transparency in this matter, a fictious first name is
used for the minor child.
2
    Defendant is a United States citizen.
3
  Plaintiff asserted that after meeting defendant on an online dating site in 2012,
a relationship developed, leading to their marriage in India on December 31,
2013, where the parties had travelled to attend defendant's mother's funeral.
However, when plaintiff returned to the United States with defendant to give
birth to Alexis, she discovered defendant was already married. On the other
hand, defendant denied that the parties were ever married and claimed that
plaintiff knew he was already married when she returned to the United States
with him.
                                                                           A-0562-19T2
                                            2
order for judgment of nullity (consent order) signed by Judge Sherri Schweitzer.

The consent order, which contained both typed and handwritten provisions, was

executed by the parties, who were then both represented by counsel.

      In addition to addressing issues related to the annulment of the marriage,

the consent order addressed Alexis's custody, care, support, and parenting time.

Under the order, the parties "share[d] joint legal custody of Alexis." However,

plaintiff was awarded "primary physical custody" and "permitted to relocate to

Singapore with . . . Alexis[,]" who would "retain her United States citizenship."

Subject to changes made by consent of the parties or court order, defendant was

"permitted to liberally visit . . . Alexis in Singapore[,]" with the first visit to be

supervised by plaintiff's family. Upon providing proof of completion of a

parenting class within one year, defendant's parenting time would thereafter be

unsupervised.    Defendant was also permitted liberal visitation with Alexis

during plaintiff's anticipated trips to the United States during "her annual multi-

week work vacation[,]" and was "permitted to exercise regular Skype sessions

with Alexis."

      Defendant was ordered to pay $247 per week in child support, and plaintiff

was ordered to "provide healthcare and health insurance for Alexis in

Singapore."     Defendant was also ordered to "cooperate with [p]laintiff in


                                                                              A-0562-19T2
                                          3
correcting" Alexis's name on her "birth certificate . . . to Alexis Begum d/o

Senthilkumar." The consent order further provided that both parties had "access

to Alexis's education and health records, both in the United States and in

Singapore." Notably, pursuant to the consent order, New Jersey would "retain

jurisdiction over all issues related to the custody and care of Alexis[,]" with New

Jersey law "govern[ing,]" and the parties were permitted, but not required, to

"domesticate [the order] in Singapore." The parties acknowledged "entering

into th[e o]rder voluntarily, without threat, force, coercion[,] or duress[,]" and

plaintiff "waive[d] all claims for attorneys' fees heretofore incurred in the . . .

litigation."

      On December 8, 2015, a first amended judgment of nullity (AJON) was

entered by Judge Schweitzer, memorializing the consent order.4 The first AJON

was a verbatim recitation of the consent order, incorporating in typed font all

the handwritten provisions in the consent order. 5 Thereafter, over defendant's


4
 Although the order was entered on December 8, 2015, it is mistakenly dated
October 8, 2015.
5
   In a companion order entered on December 8, 2015, Judge Schweitzer
authorized Alexis's name change on her birth records so that "[Alexis] shall be
considered the child's first name, [Begum d/o] shall function as a middle name
and [Senthilkumar] shall function as a surname for purposes of New Jersey
law[,]" with "d/o" meaning "daughter of." Anticipating plaintiff's departure


                                                                           A-0562-19T2
                                        4
objection, plaintiff moved to compel defendant to cooperate and execute all

necessary documents to obtain Singapore citizenship for Alexis. In a February

24, 2017 order, Judge David M. Ragonese determined that plaintiff "established

[prima facie] that it [was] in [Alexis's] best interest to acquire citizenship in

Singapore and have dual citizenship[,]" and a plenary hearing would be

conducted wherein defendant would "bear the burden of establishing by a

preponderance of the evidence that dual citizenship [was] not in [Alexis's] best

interest."

      Following the plenary hearing, on July 7, 2017, the judge granted

plaintiff's motion and entered a second AJON modifying the first AJON.6

Although the second AJON reiterated all the material provisions contained in

the first AJON, the second AJON added a provision permitting plaintiff to apply

for Singapore citizenship for Alexis, fortified the provisions prohibiting the

parties "from commencing any custody and/or visitation/parenting time action

or other modification of the [AJON] in any Islamic and/or Singapore civil


from the United States for immigration purposes, which departure had been
delayed "due to the child custody dispute[,]" the order also authorized her
attorney to "sign for the vital document changes" on plaintiff's behalf.
6
  Defendant represented himself at the plenary hearing and has continued to
represent himself throughout the litigation, following the disqualification of his
counsel, who was his wife, in a January 6, 2017 order.
                                                                          A-0562-19T2
                                        5
court[,]" and altered the provision pertaining to the domestication of the order

in Singapore. Specifically, the second AJON required plaintiff to "domesticate

and/or register . . . the [second AJON] in Singapore within sixty . . . days of the

date of th[e o]rder." Within "forty-five . . . days of [p]laintiff providing such

proof[,]" defendant was required to "cooperate with [p]laintiff by signing the

documents required for [Alexis] to apply for Singapore citizenship."

      In a comprehensive accompanying written decision, Judge Ragonese

posited that "[t]he issue presented . . . [was] whether dual citizenship for [Alexis]

violate[d] the bargained-for terms of the parties' [AJON], and if not, whether

dual citizenship [was] in [Alexis's] best interests." After hearing testimony from

plaintiff as well as a defense expert, the judge concluded that "[d]ual citizenship

. . . does not violate the terms of the [AJON]" because the AJON required the

retention of Alexis's United States citizenship but was "silent on the issue of

Singapore citizenship, and defendant provided no evidence that Singapore

citizenship [would] strip [Alexis] of her United States citizenship." Further, the

judge determined it was in Alexis's "best interest to become a dual citizen" in

order to enjoy the "generous government benefits" conferred upon Singapore

citizens, including "medical, educational, and childcare subsidies."




                                                                             A-0562-19T2
                                         6
      In rejecting defendant's contention that once Alexis became a Singapore

citizen, "plaintiff intend[ed] to obstruct defendant's access to [Alexis,]" the

judge found "plaintiff to be credible and sincere in her desire to abide by [the

New Jersey court] orders" and acknowledged that "Singapore [was] a Hague

Convention signatory." 7       Nonetheless, because "regular contact between

[Alexis] and defendant [was also] in the child's best interest[,]" the judge

determined that "enforcement of defendant's parenting time must be a condition

of the child's dual citizenship." To that end, the judge modified the first AJON

to "ensure that New Jersey remain[ed] the jurisdiction with sole and exclusive

authority to resolve any future custody disputes between the parties" by

requiring that plaintiff domesticate the second AJON in Singapore as a

precondition to defendant being required to sign the documents for Alexis to

apply for Singapore citizenship.

      The judge explained:



7
  "The Hague Convention provides for a civil remedy to return a child to his or
her 'habitual residence' after unlawful abduction or wrongful retention in a
foreign nation. However, a jurisdictional requisite is that the nations involved
must be signatories to the Hague Convention[.]" Abouzahr v. Matera-Abouzahr,
361 N.J. Super. 135, 152 (App. Div. 2003). The AJON required plaintiff to
"provide . . . defendant with at least fifteen . . . days . . . notice if she intend[ed]
to travel to a non-Hague Convention jurisdiction."


                                                                               A-0562-19T2
                                           7
            Singapore courts will recognize orders from other
            jurisdictions under certain circumstances. For instance,
            if a mirror order [8] is registered in Singapore, a
            Singapore court will recognize that order. The mirror
            order would equate to automatic reciprocity and would
            resolve jurisdictional disputes that may arise in
            Singapore. As such, the mirror order would act as a
            safeguard to the child's best interest because it would
            remove a Singapore court's discretionary determination
            to exercise jurisdiction while at the same time
            guaranteeing New Jersey's jurisdiction. On the other
            hand, if there is no mirror order, the child's rights and
            defendant's rights are prejudiced.

      Neither party appealed nor moved for reconsideration of Judge Ragonese's

July 7, 2017 order. However, the parties subsequently engaged in extensive

motion practice, primarily involving enforcement motions related to

domestication of the second AJON and obtaining Singapore citizenship for

Alexis, as well as Alexis's custody, care, and parenting time. One such motion

was filed by defendant in early 2019, as a result of which Judge Kurt Kramer

conducted oral argument, with plaintiff appearing telephonically from

Singapore. Following oral argument, on March 26, 2019, the judge entered an

order, granting in part and denying in part, defendant's application to enforce



8
  In a footnote, Judge Ragonese explained that "[t]he term 'mirror order' refers
to an order issued by one court containing the same terms as those in an order
of another court[,]" and "[i]n this case, the registered order in Singapore would
contain, or mirror, the [second AJON] issued in New Jersey."
                                                                         A-0562-19T2
                                       8
various provisions of previously entered orders, and agreed to conduct a plenary

hearing to resolve the remaining issues.

      Specifically, the March 26, 2019 order granted "[d]efendant's request . . .

requiring [p]laintiff to maintain a shared calendar" with Alexis's "school

activities, extracurricular activities, . . . school calendar, . . . holiday schedule,

and medical and dental appointments" as well as "cloud storage to keep the . . .

documents." The order also granted "[d]efendant's request for [p]laintiff to

provide [all] medical records for [Alexis,]" past and future, or face "sanctions

of $100[] per week" for "[f]ailure to provide the documents or place them on

cloud storage." 9   As to parenting time, the order permitted "[a]ny future

parenting time" to "be unsupervised[,]" permitted defendant "to pick up [Alexis]

from school upon prior written notice to [p]laintiff during his noticed visits to

Singapore[,]" and permitted parenting time in Singapore from 7:00 a.m. to 7:00

p.m. on weekdays, and 10:00 a.m. to 7:00 p.m. on weekends, none of which had

been previously delineated in the second AJON. On the other hand, based on

defendant's failure to establish changed circumstances or provide substantive



9
  Previously, in a May 12, 2017 order, Judge Ragonese had ordered plaintiff to
"provide defendant with a complete copy [of Alexis's] medical records" as well
as "proof of medical insurance" for Alexis "within forty-five . . . days of the date
of th[e] order."
                                                                              A-0562-19T2
                                          9
credible evidence, the order expressly denied defendant's request to "transfer[]

residential custody of [Alexis] to [him,]" denied his request for "a professional

to assist . . . [him] with his daily [S]kype calls to [Alexis,]" denied "[his] request

for the appointment of a [g]uardian [a]d [l]item[,]" and denied his request for an

order "reinforc[ing] how [Alexis's] name should appear in all documents and

records in Singapore."

      Regarding the domestication of the second AJON ordered by Judge

Ragonese, plaintiff's counsel explained to Judge Kramer that despite plaintiff's

"good faith" efforts to domesticate the order, which efforts included "hir[ing]

attorneys in Singapore" to "make the appropriate applications to the Singapore

Family Court[,]" the Singapore court "refused to domesticate the order."

According to counsel, while the Singapore Family Court "respect[ed] the

jurisdiction of [the New Jersey] court[,]" a "mirror order" would have "result[ed]

in an unenforceable order" because "the terminology used in Family Court

proceedings in New Jersey and . . . Singapore," while "similar" in "concept[,]"

have different "labels" and "nomenclature." Counsel expounded that although

"the judge in Singapore" was willing to "interpret or translate" the New Jersey

order "into terminology that correspond[ed] to what [was] used in the Singapore

legal system[,]" in order to "create an enforceable order in Singapore[,]"


                                                                              A-0562-19T2
                                         10
defendant, who had "travelled to Singapore" and "hired his own attorneys" to

participate in the Singapore Family Court proceedings, was "adamant that none

of the language in the New Jersey court order[s] be changed in any way."

      Based on counsel's unrebutted representations, Judge Kramer relaxed the

requirement that plaintiff domesticate the order, and, instead, "authorized

[defendant] to directly domesticate a mirrored copy" with plaintiff's

cooperation. Judge Kramer further denied defendant's request to "void[]" the

provisions of Judge Ragonese's July 7, 2017 order concerning Alexis's

application for "Singapore citizenship," and required defendant to "execute the

[c]onsent . . . to have [Alexis] obtain citizenship in Singapore within

thirty . . . days after the [upcoming] plenary hearing or be subject to sanctions

of $250[] per week" and payment of plaintiff's counsel fees "in the event" she

moved for enforcement.

      During the ensuing May 21, 2019 plenary hearing, Judge Kramer heard

testimony from both defendant and plaintiff, again appearing telephonically

from Singapore. After defendant rested, the judge dismissed defendant's request

to hold plaintiff in contempt in connection with Alexis's name change, finding

defendant failed to show "with any substantive credible evidence" how "plaintiff

ha[d] not complied with the prior orders." Following the hearing, in an oral


                                                                         A-0562-19T2
                                      11
decision placed on the record on June 4, 2019, and memorialized in a June 4,

2019 order, the judge granted in part, and denied in part, defendant's various

requests for relief.

      Pertinent to this appeal, regarding domestication of the second AJON, the

judge found it was "undisputed that the initial efforts by the parties . . . were

unsuccessful." However, based on defendant's testimony during the hearing that

the failure was due to the parties' respective attorneys filing the application in

the "[d]istrict [c]ourt" instead of the "high court" in Singapore, Judge Kramer

permitted defendant "[sixty days]" to domesticate the order "at his own expense"

and ordered plaintiff to cooperate with defendant's efforts.

      Notwithstanding the foregoing, "consistent with . . . prior orders . . . that

it [was] in the best interest of [Alexis] to obtain Singapore citizenship," the judge

expressly ordered that:

             Unless shown that . . . [p]laintiff willfully prevented the
             domestication . . . , regardless of whether the
             domestication of any order is successful, [d]efendant
             shall execute the [consent form] . . . to have [Alexis]
             obtain citizenship in Singapore . . . or be subject to
             sanctions of $250[] per week . . . . Plaintiff shall be
             entitled to counsel fees in the event she is required to
             move to enforce this provision of the [c]ourt's order.

      As to the timing, the judge explained that defendant had a total of 105

days from the date of the order to "execute the consent [form]" for Alexis's

                                                                             A-0562-19T2
                                        12
Singapore citizenship application, allocating "[sixty] days to attempt to have

[the order domesticated]" and "then . . . [forty-five] days thereafter." The judge

also denied defendant's request to require plaintiff "to repay" $10,000 in

"expenses regarding the mirror order" for "failure . . . to provide the proofs

necessary to establish the claim."10

      Regarding Alexis's medical records, the judge found that "[p]laintiff

established at trial that she ha[d] made a good faith effort to obtain [Alexis's]

records and that the process was continuing." Plaintiff had introduced requests

and consents she executed and submitted on March 29, 2019, for the disclosure

of Alexis's 2016 to 2019 medical records but was informed that it was a time

consuming process.       Thus, the judge denied defendant's request "to hold

[p]laintiff . . . in contempt . . . for failure to provide [Alexis's] medical records"

and continued plaintiff's "obligation" to provide "past medical records when

obtained" and "[f]uture medical records . . . within fourteen . . . days of

treatment." The judge noted that plaintiff would "be subject to sanctions" for

non-compliance "upon further application to th[e c]ourt."



10
   Judge Ragonese's July 7, 2017 order had provided that plaintiff was entitled
to reimbursement of "[fifty percent] of the costs incurred in domesticating the
[s]econd [AJON]" upon submitting to defendant proof of domestication and
associated costs.
                                                                              A-0562-19T2
                                        13
      Additionally, Judge Kramer denied defendant's request for plaintiff to

"share the expenses for parenting time and visitation" in Singapore, based on

defendant's failure "to provide the proofs necessary to establish his . . . claim"

or a "legal basis for the claim." Likewise, the judge denied without prejudice

defendant's request for "immediate custody" of Alexis in the event plaintiff

became "seriously ill and/or hospitalized or for any reason [could] not take care

of [Alexis]." Because plaintiff resided with family members, including her

sister and her mother who both cared for Alexis, the judge concluded defendant

offered "no proofs" to justify such relief. Therefore, "[c]onsistent with prior

orders," the judge determined that plaintiff would "remain the parent of primary

residence" but, for the first time, ordered that defendant would be designated

"the parent of alternat[e] residence." 11

      In denying defendant's request to travel with Alexis outside of Singapore,

the judge stated:

                   Defendant wants to take [Alexis] to India where
             his extended family including his father resides.
             Plaintiff has raised credible concerns that if [defendant]


11
   After plaintiff contested the judge's designation of defendant as the parent of
alternate residence in his June 4, 2019 oral decision, the judge agreed to address
the issue in a supplemental order after reviewing the record. Thereafter, the
judge confirmed defendant's designation as the parent of alternate residence in
a June 27, 2019 order.
                                                                          A-0562-19T2
                                        14
            takes [Alexis] to India to meet his family, he may not
            return the child to her.

                   ....

                   [A]ny request for parenting time outside of
            Singapore . . . [is] denied without prejudice. [Alexis]
            obtaining Singapore citizenship and a Singapore
            passport shall be a material change of circumstances
            [to] justify a modification of the terms of this paragraph
            of the order.

      Addressing plaintiff's request for counsel fees, while the judge denied

counsel fees incurred "in the Singapore litigation[,]" the judge granted a portion

of the counsel fees incurred "in the New Jersey litigation[,]" subject to counsel's

submission of an updated affidavit of services. In that regard, after applying the

governing rules, the judge stated:

                     Here, neither party prevailed on all the material
            claims, but both parties did prevail on some of their
            material claims. Each party took position[s] that the
            [c]ourt found to be unreasonable, unnecessary or in bad
            faith. This includes, but is not limited to attempts
            by . . . plaintiff to require that . . . defendant's parenting
            time be supervised in Singapore and defendant's request
            to modify the [c]ourt's prior findings that . . . [Alexis]
            should have dual citizenship.

                   The [c]ourt also finds that this round of litigation
            was initiated by . . . defendant and that . . . plaintiff is
            in financial need. For these reasons, plaintiff's request
            for counsel fees is granted in part.



                                                                             A-0562-19T2
                                        15
Upon receipt of an updated affidavit, Judge Kramer awarded plaintiff $337712

in counsel fees in a June 27, 2019 order, payable in three equal monthly

installment payments, beginning July 31, 2019.

        Thereafter, defendant moved for reconsideration of the provisions of the

June 4, 2019 order pertaining to travel outside of Singapore with Alexis, shared

parenting time expenses, Alexis's name change, and counsel fees, which motion

was denied by Judge Kramer in a September 20, 2019 order. During oral

argument, the judge rejected defendant's contention that the expenses he

incurred in traveling to Singapore to exercise his parenting time should be

shared equally by plaintiff. The judge determined there was no "material change

of circumstances" since "prior orders" were entered permitting plaintiff "to

relocate to Singapore" with Alexis without the "imposition of cost[s]."

Similarly, the judge found no "material change of circumstances" to allow

Alexis to travel "to India or the [United States]" until she obtained "dual

citizenship and a passport." 13


12
     We round all monetary amounts to the nearest dollar.
13
  In that regard, defendant asserted that the prior orders had contemplated that
Alexis would "travel to the United States . . . every year" during plaintiff's
vacation. However, plaintiff countered that "[d]uring the custody litigation, it
was repeatedly brought to the attention of [the court]" that the l engthy custody


                                                                         A-0562-19T2
                                       16
      When questioned by Judge Kramer about the requirement that defendant

domesticate the second AJON in Singapore and sign the consent form for Alexis

to apply for Singapore citizenship, defendant admitted that he had both failed to

domesticate the order and sign the consent form despite the passage of over 105

days since the June 4, 2019 order was entered. Plaintiff added that defendant

had also failed to make any payments on the counsel fee award. In response,

defendant explained that the domestication was "delay[ed,]" and Alexis's name

on the consent form was incorrect, a claim that plaintiff disputed, but offered no

explanation for his failure to pay the counsel fee award.

      Based on defendant's failure to comply with the June 4, 2019 order by

signing the consent form for Alexis to apply for Singapore citizenship, the judge

enforced the order by imposing sanctions in the amount of $2250, payable "in

three equal installments over the next [ninety] days." Based on defendant's

failure to pay the counsel fee award ordered on June 27, 2019, the judge also

ordered that "unless the counsel fee award . . . [was] paid within [thirty] days,

sanctions of $250 a month [would] be imposed." Although the judge denied



battle jeopardized plaintiff's ability to return to the United States "for
immigration reasons." In fact, when plaintiff "subsequently attempted to obtain
a visa and a waiver[,]" she "was unable to do that" because a ten-year ban on her
re-entry to the United States was imposed in 2016 as a result of her overstaying
her visa litigating the case.
                                                                          A-0562-19T2
                                       17
plaintiff's request for additional counsel fees incurred in the current motion, the

judge indicated that counsel fees would be awarded in connection with any

future enforcement application. This appeal followed.

      On appeal, defendant argues the judge made changes to the second AJON

without plaintiff establishing the "change of circumstances" required under

Lepis v. Lepis, 83 N.J. 139 (1980). Specifically, defendant argues Judge Kramer

erroneously prohibited him from traveling to India or the United States with

Alexis; limited his exercise of parenting time to Singapore; failed to order the

correction of Alexis's name on legal documents "in Singapore[;]" required him

to pay counsel fees contrary to their prior agreement; excused plaintiff from her

obligation to share his "extraordinary" parenting time travel expenses as well as

the costs to domesticate the order; and required him to consent to Alexis

obtaining Singapore citizenship regardless of whether domestication or a mirror

order was obtained. Defendant asserts that to "protect[]" Alexis's United States

citizenship, she should be allowed to obtain a "[permanent r]esident [c]ard in

Singapore[,]" instead of forcing him to consent to her applying for Singapore

citizenship without a mirror order.

      Additionally, defendant argues the judge erred in not granting him custody

prophylactically in the event plaintiff became "hospitalized" or "disabled and


                                                                           A-0562-19T2
                                       18
unable to take care of Alexis." Defendant also complains that plaintiff's bad

faith and continuous violations of various orders, particularly her failure to

provide proof of health insurance and medical and school records, warrant a

"custody change or a full trial" to determine Alexis's "[b]est [i]nterest." He adds

that a guardian ad litem should be appointed to ensure plaintiff's compliance

with the court orders. 14

      "The scope of appellate review of a trial court's fact-finding function is

limited. The general rule is that findings by the trial court are binding on appeal

when supported by adequate, substantial, credible evidence." Cesare v. Cesare,

154 N.J. 394, 411-12 (1998) (citing Rova Farms Resort, Inc. v. Inv's Ins. Co. of

Am., 65 N.J. 474, 484 (1974)).       Deference is particularly appropriate with

respect to credibility determinations based on witness testimony, since the court

has the ability to see and hear witnesses, and due to "the family courts' special

jurisdiction and expertise in family matters." Id. at 412-13.

      While we owe no special deference to the judge's legal conclusions,

Manalapan Realty, L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995), "'the factual


14
    Defendant also raises issues pertaining to a July 14, 2017 order, denying
plaintiff's attorney's motion to be relieved as counsel. However, any appeal from
that order is untimely, and we are without jurisdiction to hear an appeal brought
beyond the date permitted by Rule 2:4-4(a). In re Hill, 241 N.J. Super. 367, 372
(App. Div. 1990).
                                                                           A-0562-19T2
                                       19
findings and legal conclusions of the trial judge'" should be left undisturbed

unless we are "'convinced that they are so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible evidence as to

offend the interests of justice' or when we determine the court has palpably

abused its discretion." Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div. 2010)

(quoting Cesare, 154 N.J. at 412). Thus, we will only reverse the trial court's

decision when it is necessary to "'ensure that there is not a denial of justice'

because the family court's 'conclusions are [] "clearly mistaken" or "wide of the

mark."'" Id. at 48 (alteration in original) (quoting N.J. Div. of Youth & Family

Servs. v. E.P., 196 N.J. 88, 104 (2008)).

        "A party seeking modification of a judgment, incorporating a [settlement

agreement] regarding custody or visitation, must meet the burden of showing

changed circumstances and that the agreement is now not in the best interests of

a child." Bisbing v. Bisbing, 230 N.J. 309, 322 (2017) (alteration in original)

(quoting Abouzahr, 361 N.J. Super. at 152). The same standard applies whether

the arrangement was "based on the parties' agreement or imposed by the court[.]"

Ibid.     See N.J.S.A. 9:2-4 (delineating best interest factors in custody

determinations); see also Lepis, 83 N.J. at 157.       A trial court's decision

concerning custody or parenting time is left to the sound discretion of the trial


                                                                         A-0562-19T2
                                       20
court and is reviewed for abuse of that discretion. See, e.g., Pascale v. Pascale,

140 N.J. 583, 611 (1995).

      A party seeking reconsideration of an order must show that "1) the [c]ourt

. . . expressed its decision based upon a palpably incorrect or irrational basis, or

2) . . . the [c]ourt either did not consider, or failed to appreciate the significance

of probative, competent evidence." Palombi v. Palombi, 414 N.J. Super. 274,

288 (App. Div. 2010) (quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch.

Div. 1990)). "Motions for reconsideration are governed by [Rule] 4:49-2, which

provides that the decision to grant or deny a motion for reconsideration rests

within the sound discretion of the trial court." Pitney Bowes Bank, Inc. v. ABC

Caging Fulfillment, 440 N.J. Super. 378, 382 (App. Div. 2015). Thus, we will

not disturb a trial judge's denial of a motion for reconsideration absent a clear

abuse of discretion. Ibid.

      Likewise, counsel fee determinations rest within the trial judge's sound

discretion. Williams v. Williams, 59 N.J. 229, 233 (1971). We will disturb a

trial court's determination on counsel fees "only on the 'rarest occasion,' and then

only because of clear abuse of discretion." Strahan v. Strahan, 402 N.J. Super.

298, 317 (App. Div. 2008) (quoting Rendine v. Pantzer, 141 N.J. 292, 317

(1995)). An "abuse of discretion only arises on demonstration of 'manifest error


                                                                              A-0562-19T2
                                         21
or injustice,'" Hisenaj v. Kuehner, 194 N.J. 6, 20 (2008) (quoting State v. Torres,

183 N.J. 554, 572 (2005)), and occurs when the trial judge's decision is "made

without a rational explanation, inexplicably departed from established policies,

or rested on an impermissible basis." Milne v. Goldenberg, 428 N.J. Super. 184,

197 (App. Div. 2012) (quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561,

571 (2002)).

      Based on our careful review of the record, we discern no abuse of

discretion warranting our intervention. Substantial, credible evidence in the

record supports Judge Kramer's decisions, and we are satisfied there was no

denial of justice under the law. The issues pertaining to domestication of the

second AJON in Singapore and Alexis obtaining Singapore citizenship were the

subject of two plenary hearings by two different judges. Judge Kramer's factual

findings, to which we accord substantial deference, and legal conclusions in that

regard are amply supported by the record and legally sustainable.

      Given the nature of the parties' circumstances, plaintiff's compliance with

her court ordered obligations, including providing defendant with Alexis's

records, and defendant's exercise of his parenting time with Alexis are fluid

situations subject to change depending on new circumstances that may

justifiably prompt new applications. While Judge Kramer denied defendant's


                                                                           A-0562-19T2
                                       22
serial applications pertaining to parenting time and related travel with Alexis,

the denials were without prejudice and subject to defendant's cooperation with

plaintiff's efforts to obtain "dual citizenship and a passport" for Alexis as

directed in multiple orders.

        Regarding the counsel fee award, contrary to defendant's contention, the

second AJON only barred plaintiff's claim for counsel fees incurred up to the

execution of the settlement agreement, not thereafter. Judge Kramer performed

a thorough analysis of the RPC 1.5(a), Rule 4:42-9, and Rule 5:3-5(c) factors15


15
     Rule 5:3-5(c) provides that:

              the court should consider, in addition to the information
              required to be submitted pursuant to [Rule] 4:42-9, the
              following factors: (1) the financial circumstances of the
              parties; (2) the ability of the parties to pay their own
              fees or to contribute to the fees of the other party; (3)
              the reasonableness and good faith of the positions
              advanced by the parties both during and prior to trial;
              (4) the extent of the fees incurred by both parties; (5)
              any fees previously awarded; (6) the amount of fees
              previously paid to counsel by each party; (7) the results
              obtained; (8) the degree to which fees were incurred to
              enforce existing orders or to compel discovery; and (9)
              any other factor bearing on the fairness of an award.

Rule 4:42-9(b) requires that an application for counsel fees "be supported by an
affidavit of services addressing the factors enumerated by RPC 1.5(a)." Th ese
factors relate to (1) "the time and labor required"; (2) whether the case will
"preclude other employment" for the attorney; (3) "the fee customarily charged";


                                                                          A-0562-19T2
                                        23
and correctly concluded they weighed in favor of a partial award of fees to

plaintiff.

       To the extent we have not specifically addressed any of defendant's

remaining arguments, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

       Affirmed.




(4) "the amount involved and the results obtained"; (5) any time limitations; (6)
"the nature and length of the relationship with the client"; (7) "the experience,
reputation, and ability of the lawyer or lawyers performing the services"; and
(8) "whether the fee is fixed or contingent." RPC 1.5(a).
                                                                         A-0562-19T2
                                      24